Name: 77/149/EEC: Commission Decision of 29 December 1976 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  Europe;  means of agricultural production;  plant product
 Date Published: 1977-02-18

 Avis juridique important|31977D014977/149/EEC: Commission Decision of 29 December 1976 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic) Official Journal L 047 , 18/02/1977 P. 0070 - 0071COMMISSION DECISION of 29 December 1976 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic) (77/149/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by the Council Directive 73/438/EEC of 11 December 1973 (2), and in particular Article 15 (2) and (3) thereof, Having regard to the request made by the French Republic, Whereas, under Article 15 (1) of the said Directive, seed and propagating material of varieties of agricultural plant species which have been officially accepted during the year 1974 in one or more of the Member States and which fulfil the conditions provided for in that Directive are, after 31 December 1976, no longer subject to any marketing restrictions relating to variety in the Community; Whereas, however, Article 15 (2) thereof provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the French Republic has applied for such authorization in respect of some varieties of different species; Whereas the varieties of small timothy and of maize have not been the subject of official growing trials in the French Republic for the purpose of the French application; Whereas the species of small timothy has not yet been put to agricultural use in the French Republic ; whereas the varieties of maize concerned have an FAO maturity class index of 700 or over ; whereas it is well known that the variety of timothy considered as fodder plant as well as the varieties of maize which have an FAO maturity class index of 700 or over at present are not yet suitable for cultivation in the French Republic (Article 15 (3) (c), second case thereof); Whereas therefore the application of the French Republic in respect of all these varieties should be granted in full; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 1. The French Republic shall be authorized to prohibit the marketing in all of its territory of seed or propagating material of the following varieties listed in the 1977 common catalogue of varieties of agricultural plant species: I. Fodder plants Phleum bertolonii D.C. Aberystwyth S. 50 II. Cereals Zea mais L Dekalb XL 373 Funk's G 68244 Hybridor 703 Hybridor 743 (1)OJ No L 225, 12.10.1970, p. 1. (2)OJ No L 356, 27.12.1973, p. 79. Isonzo Jaguar UC 8700 Peruviano Regina RX 82 RX 84 RX 86 Tritone. 2. In respect of the variety Aberystwyth S. 50, this authorization shall be valid only to the extent that their seed is intended for the production of fodder plant. Article 2 The authorization given in Article 1 shall be withdrawn once it is established that the conditions thereof are no longer being satisfied. Article 3 The French Republic shall notify the Commission of the date from which it makes use of the authorization under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the French Republic. Done at Brussels, 29 December 1976. For the Commission P.J. LARDINOIS Member of the Commission